Citation Nr: 1615855	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for mucosa-associated lymphoid tissue (MALT) lymphoma.

2.  Entitlement to service connection for gastric ulcers, as secondary to MALT lymphoma.

3.  Entitlement to service connection for a skin disability other than multiple keloids, as secondary to MALT lymphoma.

4.  Entitlement to an effective date earlier than April 23, 2013 for additional dependency benefits for the Veteran's daughter.


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2012, these issues were remanded in order to afford the Veteran a Board hearing.  This hearing was held before the undersigned in August 2014.  A transcript of this hearing is associated with the claims file.  

The Board notes that the Board also remanded the issues of entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability in October 2012.  These issues were addressed in a separate Board hearing held in January 2007.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  These issues are therefore addressed in a separate Board decision to be signed by the presiding Veterans Law Judge.

The Board also notes that the Veteran is already service-connected for multiple keloids which were found to have started during his active duty service.  However, the Veteran appears to be claiming entitlement to a skin disability other than multiple keloids which was caused by his MALT lymphoma.  This issue has therefore been recharacterized as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has MALT lymphoma which was caused by exposure to ionizing radiation in service.  He also claims entitlement to service connection for gastric ulcers and a skin disorder which are secondary to MALT lymphoma.

The Veteran has stated that while stationed in Turkey, his primary duty was guarding missiles which gave off radiation.  The Veteran has submitted information showing that his service unit provided maintenance for Honest John Rocket warheads.  The Veteran's personnel records include a Record of Assignments which shows that from February 1982 to February 1983 he worked as a security guard stationed in Turkey.

The Veteran testified in August 2014 that no one in his family has had MALT lymphoma and that he believes being in close proximity to radiation at a missile site in Turkey led to his disease.  Board Hearing Transcript 2-3.  He stated that while he was there he would feel sick and vomit phlegm, which was out of the norm for him, and that he has continued to have similar vomiting symptoms since returning to the United States.  Id. at 3-4.  He stated that he also has gastric ulcers and a skin disorder caused by MALT lymphoma.  Id. at 4, 6.

The Veteran's private and VA treatment records show regular follow up regarding possible recurrence of MALT lymphoma.  A May 2004 gastric biopsy confirmed MALT lymphoma, and throughout 2004 he was treated for active gastric MALT lymphoma symptoms and refractory gastric ulcers.  In 2006 and 2007, he began undergoing radiation treatment for lymphoma.  The Board notes that there is a notation in December 2007 that the Veteran was diagnosed with MALT lymphoma in 1984, but this appears to be written in error, as it is documented numerous times that the Veteran was diagnosed with MALT lymphoma in 2004.  The Veteran's VA treatment records prior to his diagnosis in 2004 do not show MALT lymphoma in his past medical history.  A June 2011 treatment record notes that the Veteran had chronic gastritis with no current evidence of lymphoma, which was "probably related to radiation."

A radiation dose reconstruction was requested, and a January 2010 Memorandum from the U.S. Army Public Health Command stated that the "veteran could not be located."  A letter from the Proponency Office for Preventive Medicine stated that the office could not adequately assess the claim without further documentation, including personnel records.  A July 2010 letter from the Proponency Office for Preventive Medicine stated that they had reviewed information for the Veteran but found no potential for exposure to radiation.  They noted, however, that before they could make a final determination, they needed the following information: rationale for the security clearance, duty descriptions for the assignments listed in the personnel records, and a fully completed Radiation Exposure Questionnaire.  They also requested clarification regarding the Veteran's DD Form 1141.

The Board notes that the Veteran's claimed disability is considered a radiogenic disease, pursuant to 38 C.F.R. § 3.309(d)(2)(x) and 38 C.F.R. § 3.311(b)(2)(i)(xxii) (2015).  A radiogenic disease may be presumptively service connected if an individual is a radiation-exposed veteran who participated in a radiation-risk activity.  38 U.S.C. § 1112(c) (West 2014); Earle v. Brown 6 Vet. App. 558, 560 (1994).  The Veteran's attorney has argued that the Veteran meets the definition of a "radiation-exposed veteran" because he served in a capacity which exposed him to radiation and this was a job that, if performed by an employee of the Department of Energy, would qualify him for inclusion as a member of the Special Exposure Cohort pursuant to Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 73841(14)).  38 C.F.R. § 3.309(d)(3)(ii)(E) (2015).  Such job tasks are enumerated at 42 U.S.C. 7384l(14) (West 2014) and include an individual employed by an atomic weapons employer or in a facility that may have been contaminated by atomic weapons.  See VBA Manual M21-1, IV.ii.1.C.2.c.  As the evidence does show that the Veteran may have been employed in the guarding of Honest John nuclear-capable rockets during his service, further research must be conducted into his potential exposure prior to readjudication of the issue under both 38 C.F.R. §§ 3.309(d)(3)(ii)(E) and 3.311(a) (2015).

The Board notes that the procedures for determining potential exposure to ionizing radiation pursuant to VBA Manual M21-1, IV.ii.1.C.3-4 must be followed.  While the Proponency Office for Preventive Medicine has been previously contacted, their response indicated that they could not make a final determination because information was lacking regarding the rationale for the Veteran's security clearance, duty descriptions for the assignments listed in the personnel records, and a fully completed Radiation Exposure Questionnaire.  The Board finds that attempts must be made to obtain this information by researching the Veteran's unit activities, likely duty assignments, and reasons security clearance was given in the time and place of the Veteran's service in Turkey.  After completing all research possible, the claim must be either referred to the Compensation Service for review or a Formal Finding memorandum issued outlining the steps taken and explaining why no such referral has been made.

The issues of entitlement to gastric ulcers and a skin disability, as secondary to MALT lymphoma, are inextricably intertwined with the remanded issue discussed above, and therefore these issues must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Lastly, in July 2015 the Veteran was notified that the Veteran's dependent child had been added to his award of benefits, effective April 23, 2013.  In August 2015, the Veteran submitted a VA Form 21-0985 Notice of Disagreement stating that he disagreed with the effective date assigned for the addition of his dependent child, and that the effective date should be June 2006.  A statement of the case has not yet been issued addressing this matter.  Thus, a remand is necessary to correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.9(c), 19.26, 19.29, 19.30, 20.201 (2015); Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issue of entitlement to an effective date earlier than April 23, 2013 for additional dependency benefits for the Veteran's daughter, and advise them of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

2.  Contact the Veteran and request that he provide additional information regarding his radiation-exposure in service and his in-service activities, to include explaining the reason for his security clearance and his specific duties as a security guard while working in Turkey.

3.  After affording the Veteran a reasonable amount of time to respond to #2, attempt to obtain additional information, through the appropriate sources, regarding the Veteran's in-service job duties and the reason for his security clearance.  Please also attempt to determine the type of missiles the Veteran would have likely been assigned to guard while stationed in Turkey from February 1982 to February 1983.  Provide this, and any other relevant information to the Proponency Office for Preventive Medicine for an opinion regarding the Veteran's likely exposure to radiation in service.  Following the instructions in 38 C.F.R. § 3.311 and VBA Manual M21-1, IV.ii.1.C.3-4, perform any additional development necessary, to include, if warranted, obtaining a dose estimate or opinion from an independent expert.

4.  In addition to consideration of the development and opinions obtained pursuant to 38 C.F.R. § 3.311, the AOJ must also consider whether the Veteran is otherwise eligible for service connection for MALT lymphoma, including consideration of direct service connection and consideration of whether his service, if it had been performed as an employee of the Department of Energy, would qualify him for inclusion as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  See 38 C.F.R. § 3.309(d)(3)(ii)(E) (2015); VBA Manual M21-1, IV.ii.1.C.2.c.

5.  After completing all reasonable research directed in #2-4, the claim must be either referred to the Compensation Service for review under VBA Manual M21-1, IV.ii.1.C.5.b or a Formal Finding memorandum must be issued outlining the steps taken and explaining why no such referral has been made.

6.  If service connection for MALT lymphoma is warranted, complete all indicated development for the issues of entitlement to service connection for (1) gastric ulcers and (2) a skin disability other than multiple keloids, to include obtaining VA examination(s), if necessary.

7.  After undertaking any other additional development necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Then, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




